Citation Nr: 1448009	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the right tibia and fibula, to include right side pain and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In January 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Veteran filed a VA Form 21-4142 in February 2013 requesting that VA obtain records from his private physician, Dr. Charles Morgan, on his behalf.  Neither records from Dr. Morgan nor records of the AOJ's attempts to obtain them appear in the claims file.  A supplemental statement of the case issued in March 2013 also does not list Dr. Morgan's records among the evidence considered.  Therefore, remand is required in order to attempt to obtain the Veteran's treatment records from Dr. Morgan.  38 C.F.R. § 3.159(c)(1).


As the claim is being remanded, the AOJ should consider the September 2014 VA examination results in conjunction with its readjudication.  The Board notes that the Veteran filed a new claim for service connection for pain on his right-side and scar residuals on a secondary basis in February 2014.  However, VA may consider distinct disabilities resulting from the same injury.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran has asserted in his January 2008 claim, April 2009 substantive appeal, and March 2011 Travel Board testimony that his service-connected residuals of a fracture of the right tibia and fibula include right side pain and scars.  Therefore, the AOJ should consider rating the Veteran's painful surgical scar and painful right superolateral iliac crest as residuals of his fracture of the right tibia and fibula.  In this regard, the Board notes that the September 2014 VA examination includes findings pertinent to the Veteran's painful surgical scar of the medial right ankle likely due to the fracture of his distal tibia and fibula, and right hip/iliac crest area pain at night due to the harvesting of bone from his superolateral iliac crest for his right ankle repair.  Considering the claim as of the January 2008 effective date would also potentially be more advantageous to the Veteran than a benefit based on a February 2014 claim.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his residuals of a fracture of the right tibia and fibula, to include right side pain and scars, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his residuals of a fracture of the right tibia and fibula, to include right side pain and scars, that are not already of record.  The RO should attempt to obtain the records from Dr. Charles Morgan, which the Veteran identified in a VA Form 21-4142 in February 2013.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his residuals of a fracture of the right tibia and fibula, to include right side pain and scars, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then readjudicate the appeal, including consideration of the September 2014 VA examination results.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



